DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities: “utilizing the plurality of first marking points and the plurality of second estimating points and/or further utilizing the plurality of first estimating points and the plurality of second marking points to compute a shift between the first monitoring image and the second monitoring image”, the use of “and/or” renders the claims indefinite.
Appropriate correction is required.

Claims 8 and 17 are objected to because of the following informalities: “the first tracing group is consisted of at least one first marking point and at least one second estimating point close to a center of the first monitoring image, the second tracing group is consisted of at least one first marking point and at least one second estimating point close to a boundary of the first monitoring image” should be “the first tracing group consistingconsistingconsistsconsists. 
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  The system claim contains method limitations, e.g. “the image calibrating method executes rotary amendment via the rotation and then executes computation and amendment of the shift.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term "close" in claims 8 and 18 is a relative term which renders the claims indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, “at least one second estimating point close to a center of the first monitoring image, the second tracing group is consisted of at least one first marking point and at least one second estimating point close to a boundary of the first monitoring image” will be interpreted as “at least one second estimating point on a center of the first monitoring image, the second tracing group is consisted of on a boundary of the first monitoring image”.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The claim limitation “wherein the image calibrating method executes rotary amendment via the rotation and then executes computation and amendment of the shift” is generally narrative and indefinite, failing to conform with current U.S. practice.  The limitation appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 11-12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al., (2016/0012589) in view of Kroeger, (US Patent No. 10,298,910).

Regarding claim 1: Hamer teaches an image calibrating method applied to a monitoring camera system having a first monitoring camera and a second monitoring camera [¶0003 teaches: Surveillance cameras are often positioned along roads to monitor traffic on the road.], 
[¶0004 teaches: cameras of the network may have adjoining, or partially overlapping, fields of view], 
the image calibrating method comprising [¶0005 teaches: a method for automatic spatial calibration of a network of cameras]: 
detecting a plurality of first marking points about a target object within the first monitoring image and a plurality of second marking points about the target object within the second monitoring image [¶0017 teaches: obtain a frame from each camera of the plurality of cameras; identify in each obtained frame an image of a pattern of the at least one pattern (i.e. marking points)]; 
computing a first trace formed by the plurality of first marking points and a second trace formed by the plurality of second marking points [¶0050 teaches: Each camera of the network may acquire a frame that includes images of the markings; and image analysis technique may be applied to the frame to detect the presence of an imaged marking in the form of a line or of another known structure or form.].
However it does not appear that Hamer explicitly teaches setting a plurality of first estimating points on a stretching section of the first trace within the second monitoring image; 
setting a plurality of second estimating points on a stretching section of the second trace within the first monitoring image; and 
utilizing the plurality of first marking points and the plurality of second estimating points and/or further utilizing the plurality of first estimating points and the plurality of second marking points to compute a shift between the first monitoring image and the second monitoring image.
[Col 2, lines 49-53 teach: a first point in a point pair may correspond to a feature in a first image and a second point in the point pair may correspond to the same feature in a second image, captured by a different camera; and lines 56-59 teach: the amount of error may correspond to a projection error determined by projecting epipolar lines (i.e. a stretching section) associated with the points on the first image or the second image onto the other of the first image and the second image]; 
setting a plurality of second estimating points on a stretching section of the second trace within the first monitoring image [Col 2, lines 49-53 teach: a first point in a point pair may correspond to a feature in a first image and a second point in the point pair may correspond to the same feature in a second image, captured by a different camera; and lines 56-59 teach: the amount of error may correspond to a projection error determined by projecting epipolar lines (i.e. a stretching section) associated with the points on the first image or the second image onto the other of the first image and the second image]; and 
utilizing the plurality of first marking points and the plurality of second estimating points and/or further utilizing the plurality of first estimating points and the plurality of second marking points to compute a shift between the first monitoring image and the second monitoring image [Col 3, lines 6-8 teach: epipolar geometry may be used to analyze corresponding images and align a plurality of cameras relative to each other].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kroeger’s teaching of estimating points on a stretching section into Hamer’s image calibrating method for the benefit, [Kroeger, Background].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Kroeger teaches wherein the plurality of first marking points is sieved via regression analysis to generate the first trace [Col 2, lines 60-61 teaches: comparing those epipolar lines to the previously identified points].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Hamer teaches wherein a difference between one interval between any two adjacent first marking points and another interval between other two adjacent first marking points of the plurality of first marking points is smaller than a reference value [¶0054 teaches: During subsequent automatic calibration, images of those markings that were identified by the human operator may be automatically identified by the operation system. In other cases, marking may be automatically identified by a processor of the operation system without need for human intervention or initiation, e.g., with reference to a library of road markings (i.e. reference value).].

Regarding claim 11: The claim is merely a monitoring camera system to carry out the image calibration method of claim 1. Hamer teaches a camera network system [¶0017]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 12: The claim is merely a monitoring camera system to carry out the image calibration method of claim 2. Hamer teaches a camera network system [¶0017]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 14: The claim is merely a monitoring camera system to carry out the image calibration method of claim 4. Hamer teaches a camera network system [¶0017]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 20: The claim is merely a monitoring camera to carry out the image calibration of the monitoring camera system of claim 11. It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves routine skill in the art [In re Karlson, 136 USPQ 184]. Therefore, the rejection of claim 11 applies equally as well to this claim.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamer modified by Kroeger and in view of Chew (US 2013/0329052).

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Hamer modified by Kroeger explicitly teaches wherein computing the first trace formed by the plurality of first marking points comprises: 
setting a virtual line; computing distances between the virtual line and each of the plurality of first marking points.
[¶0123 teaches: a number of pairs of runway markers are preferably placed along the longitudinal direction of the runway (with the same vertical distance from the side of the runway) to mark a series of virtual horizontal lines]; 
computing distances between the virtual line and each of the plurality of first marking points [Col 5, lines 42-45 teach: distance of these horizontal virtual lines (between each pair of markers) can be measured].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chew’s teaching of a virtual line into Hamer modified by Kroeger’s image calibrating method for the benefit, as taught by Chew, of ease of scalability, maintainability, customization and troubleshooting. Chew, ¶0173
In addition, Kroeger teaches selecting at least two first marking points having the distance smaller than a threshold [¶0286 teaches: point pairs may be determined further by filtering out some image features. For example, points can be filtered based on a match score, a neighbor ratio threshold ( e.g., a Lowe's 1st-to-2nd neighbor ration threshold)]; and 
generating the first trace by the at least two first marking points [Col 6, lines 9-10 teach: epipolar lines (visualized as line segments)].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 13: The claim is merely a monitoring camera system to carry out the image calibration method of claim 3. Hamer teaches a camera network system [¶0017]. Therefore, the rejection of claim 3 applies equally as well to this claim.
 
Allowable Subject Matter
Claims 5-7, 9, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if, and only if, the claims are amended to exactly reflect the Examiner’s interpretation of the claims as set forth in the 35 U.S.C. 112(b) rejection above.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Kondo et al., (US 2009/0304234) teaches a tracking point detecting device and method;
Nathan et al., (US Patent No 9,129,181) teaches object detection, location and/or tracking with a camera and lighting system;
Myllykoski., (US 2015/0369593) teaches an orthographic image capture system; and
Zhang et al., (US 2016/0171004) teaches a method and system for improving the location precision of an object taken in a geo-tagged photo.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485